Title: To James Madison from Charles Carroll, 15 January 1817
From: Carroll, Charles
To: Madison, James



Dear Sir,
Annapolis 15th. Janry. 1817

The inclosed letter sufficiently explains the occasion of this application to you in favour of Mr. Brewer.  He wishes to remove to the western country being incumbered with a large family which the salary & perquisites of his present office are not sufficient to support.  Mr. Brewer has been Register of the land office in this State Several years, the duties of which he has discharged with general satisfaction to the Public, and should you recommend him to the Senate for Register of a land-office, or any other office relating to the distribution of lands to be established in the western country, & your nomination should be concurred with by the Senate. I am confident he will execute the trust with integrity, assiduity, & ability.
I request you to present my respects to Mrs. Madison.  With sincere wishes for your health & happiness I remain Dear Sir yr. most obedient hum. Servt.

Ch. Carroll of Carrollton

